Order appealed from unanimously affirmed, without costs. Subsequent to the granting of the landlord’s application for a certificate of eviction against the tenant Trifilio, the landlord, on April 16, 1956, applied for an increase in maximum rent on the basis of the tenancy of Trifilio and the occupancy of the subtenant Del Torro. The landlord’s application of April 16, 1956 and the proceedings thereon are before us and we are entitled to consider them on this appeal (Ripley v. Storer, 309 N. Y. 506, 518). We find, under the circumstances of .this case, that the landlord has waived his right to apply for a certificate of eviction against the subtenant Del Torro and it is unnecessary to pass on any other question. Concur — Botein, P. J., Breitel, M. M. Frank, McNally and Stevens, JJ.